          Case 1:20-cv-04260-JGK Document 10 Filed 06/05/20 Page 1 of 2




                                                 June 5, 2020


VIA CM/ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

       RE:     Plaintiff’s letter motion to serve the summons and complaint by email in
               State of New York v. U.S. Dep’t of Educ., et al., No. 1:20-cv-04260-JGK.

Dear Judge Koeltl:

         Under Section I.A. of this Court’s Individual Practices, Plaintiff the State of New York
files this letter motion to seek leave to serve the summons and complaint in the above-referenced
case on Defendants by email.

        Plaintiff filed the complaint on June 4, 2020. ECF No. 1. Rule 4(i) of the Federal Rules
of Civil Procedure requires Plaintiff to serve a copy of the summons and complaint by registered
or certified mail to the Attorney General, the United States Attorney for the Southern District of
New York, the U.S. Department of Education, and Secretary of Education Elisabeth DeVos. See
Fed. R. Civ. P. 4(i)(1), 4(i)(2). The waiver-of-service provisions in Rule 4 do not apply to
service on a federal government defendant. Fed. R. Civ. P. 4(d). In light of the present stay-at-
home order issued by Governor Cuomo, as well as operative guidance on social distancing by the
Centers for Disease Control and Prevention, Plaintiff asks the Court to grant leave to treat service
of the summons and complaint by email as effective service on Defendants for purposes of
complying with Rule 4(i).

        Pursuant to Rule 4(l), the undersigned affirms that, on June 5, 2020, Plaintiff’s attorney,
Matthew Colangelo, transmitted the complaint, civil cover sheet, and executed summonses by
email to Defendants’ counsel.

       Plaintiff conferred with Defendants’ counsel before filing this motion, and Defendants
advised that they consent to service by email.
         Case 1:20-cv-04260-JGK Document 10 Filed 06/05/20 Page 2 of 2



                                              Respectfully submitted,

                                              LETITIA JAMES
                                              Attorney General of the State of New York

                                              Matthew Colangelo
                                               Chief Counsel for Federal Initiatives

                                              Elena Goldstein
                                               Deputy Chief, Civil Rights Bureau

                                              By: /s/ Joseph Wardenski
                                              Joseph Wardenski, Senior Trial Counsel
                                              Morenike Fajana, Special Counsel
                                              Lindsay McKenzie, Assistant Attorney General
                                              Amanda Meyer, Assistant Attorney General
                                              Office of the New York State Attorney General
                                              28 Liberty Street
                                              New York, NY 10005
                                              Phone: (212) 416-8441
                                              Fax: (212) 416-6007
                                              Joseph.Wardenski@ag.ny.gov

                                              Attorneys for Plaintiff


cc (by email):

Jeffrey Oestericher
Chief, Civil Division
U.S. Attorney’s Office, Southern District of New York
Jeffrey.Oestericher@usdoj.gov

Attorney for Defendants




                                              2
